10/08/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0551


                                      DA 20-0551
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                       ORDER

 MARGARET BEAR,

              Defendant and Appellant.
                                _________________

      Appellant, through counsel, has filed a Motion to Withdraw Appeal in this matter.
Good cause shown,
      IT IS HEREBY ORDERED that the motion is GRANTED and this matter is
DISMISSED WITH PREJUDICE.
      IT IS FURTHER ORDERED that the Clerk shall give notice of this Order to all
counsel of record.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                               October 8 2021